TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00190-CV



                              In re Wimberley Springs Partners, Ltd.


                        ORIGINAL PROCEEDING FROM HAYS COUNTY



                                              ORDER


PER CURIAM

                Relator has filed a petition for writ of mandamus and a motion for temporary relief

pending disposition of its mandamus petition. In the motion for temporary relief, relator has

asked this Court to stay four rulings of respondent: (1) that relator’s plea in abatement did not

automatically trigger abatement; (2) that real parties in interest’s defamation counterclaims are

severed; (3) that depositions of non-parties are to proceed on April 1, 2015, and April 6, 2015; and

(4) that good cause exists to allow discovery on relator’s Anti-SLAPP motion to dismiss. We grant

the motion for temporary relief in part as to ruling (3) and stay the district court’s ruling that compels

depositions to take place on Wednesday, April 1, 2015, and Monday, April 6, 2015, pending further

order of this Court. We request that real parties in interest file a response to the motion for

temporary relief and mandamus petition no later than 12:00 p.m. on Thursday, April 9, 2015.

                It is so ordered March 31, 2015.



Before Chief Justice Rose, Justices Goodwin and Field